A very able motion for rehearing has been filed in this case and insistently presents an argument for a reversal on the ground that the minor left home voluntarily. It presents that she persuaded and coerced the appellant to take her away and into his native land, Old Mexico. He admits that they were fleeing into that country when they were apprehended at San Angelo. If we look only to one scene in the tragic drama, we might take this view of the facts. However, looking at the entire case, as we must, we can neither concur in the facts insisted upon nor in the application of the law for it all had its origin in appellant's own wooing.
It would be easier for us to apply the law to the facts and reach the same conclusion in this case if the minor child, (a girl) were of a different character. The normal mind thinks differently when the woman involved may be admired, sympathized with and encouraged because of her virtue. It is difficult for human beings to reason in the same fashion where the individual involved has stooped to the lowest depths of conduct. Let us note, however, that the facts are not in dispute, and it is not a question of a bad girl's veracity but of her rights and society's duty to her. The bad should have the same protection by the law as the good. If we take out of *Page 77 
this case the sin of the woman and consider the conduct of the appellant from the entire record our conclusion will be easy. Indeed, we should view him in the light of one charged with responsibility in his relationship with a girl so weak as apparently to be a moral imbecile. Were she physically crippled, the horror of his conduct would be easily apparent. In the instant case, she appears to be morally and mentally a cripple. No appeal is found in the facts to excuse his acts in law or in any manner to mitigate the offense.
This case is distinguishable on the facts from the leading case of Cockrell v. State, 160 S.W. 343, cited by the appellant, for in that case the principal and moving cause of the girl's leaving home was the abuse of her father and her fear that he might take her life. The accused there had done no more than numerous others. She had consoled a minor and had agreed with her in her view as any reasonable mind must have done under the facts of that case. There seems to have been no enticement in the case. The girl was fleeing from her father who pursued her with a gun and Miss Cockrell merely gave aid to one whose mind had been made up and whose purpose would have been accomplished regardless of the appellant's attitude toward her.
In this appeal we have a wayward girl, it is true, and the only evidence in the record of any condition in her home that was unsatisfactory was given by her on the witness stand in an effort to free the appellant. The girl's statements that her parents were mean to her were mere conclusions based on no facts and could, at most, reflect only the dissatisfied mind of a girl at a tender age — old enough for human weakness but too young for discretion. Furthermore, so far as the record reflects, this dissatisfaction and unrest arose after she yielded to the entreaties of the appellant and are more likely the result of that unlawful relationship than of any ill-advised conduct of her parents. It is hardly possible that she could have carried on with the appellant in the manner she described and according to the desire which she developed in his association without attracting some suspicion from her parents. They owed it to her to make her unhappy in such conduct. Human experience would teach us that her unrest most likely arose because of her desire for the uninterrupted illicit relationship with a man with whom she had fallen in love. According to his own statement, and by it we are bound, no other person had any such relationship with her. He is the instigator of the affair and because of her unrest, she desired to flee with him and live with him in Mexico; and this desire *Page 78 
arose because of the conduct he now asks us to overlook. No act of hers can suspend the law in his behalf. The fact that he found her an easy victim adds heinousness to his crime. She was as incapable as anyone her age would be of waiving any rights of her own, much less the parental right, and the rights of society for whom the law is made. Her plea and her demands that he take her into Mexico are beside the case. The injury to society and to the parents is none the less because this plan at that particular time was hers instead of his. It was planted in her mind by his conduct and it grew as any reasonable person might have expected it to do.
This court has held that it is immaterial that the minor left the home voluntarily, as quoted in the original opinion from Truelove v. State, 96 Tex.Crim. R.. We regard this case in point on the only contention which the appellant could reasonably make, that is, that the minor left home voluntarily. If we rid our minds of any thought of the character of the girl, as it is unquestionably our duty to do, we are left with this as the only question in the case. We think that the conviction under the facts was proper.
The motion for rehearing is overruled.